Citation Nr: 9905837	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-29 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had creditable active military service from 
January 1969 to February 1971, including service in the 
Republic of Vietnam.

This appeal arises from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by the 
RO.

2.  The veteran has multiple diagnoses of PTSD which 
attribute that diagnosis to the veteran's reported 
experiences in Vietnam.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible evidence which corroborates the 
existence of the veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  As a preliminary 
matter, the Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's service medical records contain no record of 
treatment for any psychological condition, and a February 
1971 pre-separation examination report notes normal 
psychiatric and neurologic function.  Post-service medical 
evidence in the veteran's claims file contains numerous 
diagnoses of PTSD, beginning in 1991, issued by VA and naval 
mental health care providers.  The initial PTSD diagnosis 
appears to have been issued by a staff psychologist at the 
Philadelphia Naval Hospital in September 1991, who linked 
PTSD to the veteran's unspecified "Vietnam experience."  An 
examination performed at the VA Medical Center (VAMC) in 
Brooklyn, New York in December 1992 diagnosed PTSD, with the 
stressor being the veteran's report that he "saw several 
friends killed."  A March 1993 examination at the Brooklyn 
VAMC diagnosed PTSD based on the veteran's report of being 
"in active combat" for 12 months in Vietnam, frequently 
being under a "barrage of enemy fire," and seeing many of 
his friends killed.  In October 1998, at his hearing before 
the Board, the veteran presented additional medical evidence, 
and waived RO consideration thereof in accordance with 
38 C.F.R. § 1304(c).  This evidence includes additional 
diagnoses of PTSD rendered during July and September 1998 
treatment at the VAMC in Montrose, New York.  While 
supportive of the prior diagnoses of PTSD, these latest 
reports do not identify the stressors believed to have 
precipitated the condition.

The veteran's enlisted qualification record (DA Form 20) 
shows that the veteran's military occupational specialty 
(MOS) was initially clerk-typist.  He arrived in Vietnam in 
July 1969, and was assigned to Advisory Team 69 of the Army's 
Delta Military Assistance Command (DMAC).  In August 1969, he 
qualified as a radio operator later and was transferred to 
the U. S. Army Advisory Group (USAAG) within DMAC, where he 
remained until his departure from Vietnam in July 1970.  The 
veteran's personal awards include the Army Commendation 
Medal, Vietnam Service Medal, Vietnam Campaign Medal and 
National Defense Service Medal, none of which are indicative 
of combat service.  The veteran qualified on the M14 and M16 
rifles.  He received credit for participation in the Vietnam 
Summer-Fall 1969 and 12th unnamed campaigns.  There is no 
record or indication of any involvement in actual combat.

The veteran provided a stressor statement in March 1994, 
which essentially reported that he was assigned to Advisory 
Team 80 in the "S-3 Intelligence" office, where he 
encountered a "book in a safe" with pictures of American 
casualties shortly after his arrival.  He also reported 
shooting at a local residence while on guard duty, was 
required to stand guard over the bodies of two helicopter 
pilots who had been killed, saw a friend drown, heard about 
another advisory team being overrun by the enemy, and shot 
someone in the night.  No information regarding the name of 
his drowned friend, or the approximate dates of the other 
claimed stressors was provided.

Based on the above record, the RO denied service connection 
for PTSD on a direct basis.  No attempt to verify the 
veteran's claimed stressors through the U. S. Army & Joint 
Service Environmental Support Group (ESG) (now U. S. Armed 
Services Center for Research of Unit Records or USASCRUR) was 
made.  The RO's October 1996 statement of the case advised 
that "[t]here was no indication that the veteran was 
involved in combat nor has the veteran shown any notations or 
evidence to verify a stressor to warrant a bas[i]s to grant 
service connection."

At his October 1998 hearing before the Board, the veteran 
reiterated some of the previously claimed stressors.  In 
addition, he reported seeing an American officer (whose name 
he could not remember) killed about three months after his 
arrival in Vietnam; seeing a helicopter shot down and 
"people falling out" in October 1969; and shooting his 
weapon "[q]uite a few times."  He also reported hearing 
about a nearby advisory team having been overrun from a 
fellow radio operator assigned to that team, who had hid 
under a bridge during the attack.  The veteran reported being 
treated by an Army psychologist during his tour in Vietnam, 
but this is not supported by his service medical records.

Establishing service connection for PTSD requires a greater 
evidentiary showing than that necessary to well-ground the 
claim.  In addition to competent medical evidence 
establishing a "clear" diagnosis of that condition and a 
link, established by medical evidence, between the veteran's 
current symptoms and the claimed in-service stressor, there 
must be "credible supporting evidence" that the claimed in-
service stressor actually occurred.  38 C.F.R. § 3.304(f).  
Credible supporting evidence of the occurrence of an in-
service stressor cannot consist solely of after-the-fact 
reports of such stressors by the veteran to a medical care 
provider, even where the provider expresses "no doubts as to 
[the veteran's] honesty in his reports."  See Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).

The veteran has reported that he was involved in firefights 
during his service in Vietnam.  Section 1154(b), however, 
"does not require the acceptance of a veteran's assertion 
that he was engaged in combat with the enemy; it would be 
tautological to conclude that it did."  Cohen, 10 Vet. App. 
at 146, citing Irby v. Brown, 6 Vet. App. 132, 136 (1994).  
This determination must be made by the Board and adequately 
supported with reasons and bases.  Cohen, 10 Vet. App. at 145 
(citations omitted).  In this instance, the veteran has 
provided no evidence or information, beyond his assertions 
that the claimed events occurred, which permit verification 
of his involvement in combat.  He has been unable to provide 
the names of any of the persons whose deaths he witnessed, 
including two "friends" and an officer from a neighboring 
company.  The reports of having received and returned small 
arms fire are not dated, even approximately, which prevents 
any attempts to verify these claims through unit operational 
reports.  Accordingly, in the absence of any supporting 
evidence which might verify the veteran's involvement in 
"firefights," the Board finds that he did not engage in 
combat with the enemy as described in 38 U.S.C.A. § 1154(b), 
and it is not required to accept his testimony "as 
sufficient proof" of the existence of the claimed stressors.  
Id.

A recent United States Court of Veterans Appeals (Court) 
decision, Fossie v. West, 12 Vet. App. 1 ([Oct. 30,] 1998), 
reviews the handling of PTSD service connection claims where 
there is little or no detail provided regarding the claimed 
stressors.  In Fossie, the Board observed that "[t]he 
veteran's recent correspondence is consistent with earlier 
reports, which also refer to exposure in combat, but contain 
no details regarding such claimed exposure. . . . [T]he RO 
concluded and the Board concurs that the veteran's statement 
were too vague for referral to the ESG."  The Court affirmed 
the Board's decision, noting 38 C.F.R. 3.304(f)'s requirement 
for corroboration of stressors, and holding that the Board 
"could not possibly conclude based on the record . . . that 
in-service stressors existed."  Fossie, 12 Vet. App. at 6-7.

This appeal is governed by the result in Fossie.  Since the 
veteran has been unable to provide details permitting 
verification of his claimed stressors, and since, as a non-
combat veteran, his testimony alone is not considered 
sufficient proof of the existence of a stressor, the Board 
finds that the statutory and regulatory criteria for 
establishing service connection for PTSD have not been met.  
See 38 U.S.C.A. § 1110, 1154(b); 38 C.F.R. § 3.304(f).  Since 
the veteran was advised by the RO's SOC of the need to 
provide an "exact identifiable stressor," but provided no 
additional detail regarding either the time or place of the 
incidents or the individuals involved, the Board finds no 
deficiency in the RO's failure to submit the veteran's 
statements to the ESG for attempted verification.  As the 
Court has noted, "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also, Zarycki v. Brown, 6 Vet. App. 91, 100 (1993).

The Board notes that substantive changes were made by 
regulatory amendments effective November 7, 1996, to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In Cohen, 10 Vet. App. at 139, the Court found that 
the regulatory changes referenced above adopted the criteria 
contained in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV) of the American 
Psychiatric Association, for the diagnosis of PTSD.  These 
criteria, the Court held, look subjectively to the 
susceptibility of the individual to the claimed (and 
verified) stressors necessary to support a diagnosis of PTSD.  
This constitutes a liberalization of the prior DSM-III-R 
standards requiring an "event that is outside the range of 
usual human experience and that would be markedly distressing 
to almost anyone."  Cohen, 10 Vet. App. at 140-144, citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); 38 C.F.R. 
§§ 4.125, 4.126; DSM, Third Edition, Revised, 1987 (DSM-III-
R).  No Supplemental Statement of the Case (SSOC) or other 
communication from the RO has notified the veteran or his 
representative of these regulatory amendments.

Before entering an order denying the veteran's PTSD claim, 
therefore, the Board must determine whether rendering a 
decision prior to consideration of the changed regulations by 
the agency of original jurisdiction (the RO) would prejudice 
the veteran in the course of his appeal. See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  In doing so, it must 
apply the binding precedent opinion of VAOPGCPREC 16-92.  See 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  That opinion 
observes that whether the Board is required to remand a case 
"to cure a deficiency in the statement of the case" depends 
"on the circumstances of the individual case." VAOPGCPREC 
16-92, para. 19.  If the Board can fairly conclude that the 
veteran has not been prejudiced by omission from the SSOC of 
a pertinent regulatory citation, it may properly render a 
decision. VAOPGCPREC 16-92, para 20, citing VAOPGCPREC 6-92; 
38 U.S.C.A. § 7261(b); Thompson v. Derwinski, 1 Vet. App. 251 
(1991).  

Because the Board's decision to deny service connection for 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of any claimed stressor, 
without regard to its sufficiency, it would not be changed by 
application of the recently-adopted DSM-IV criteria.  
Accordingly, the Board finds the veteran will not be 
prejudiced by its rendering of a decision on this issue, and 
there is no requirement to remand this case to the RO for 
additional consideration.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

